DISMISS and Opinion Filed May 9, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01082-CV

                         KYLE RUSSELL, Appellant
                                  V.
                       AMLI CAMPION TRIAL, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-04440-E

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      The clerk’s record in this case has not been filed. By letter dated March 29,

2022, we informed appellant the clerk’s record had not been filed because appellant

had not paid for the clerk’s record. We directed appellant to provide, within ten

days, verification that he (1) had either paid for or made arrangements to pay for the

record, or (2) is entitled to proceed without payment of costs. We cautioned

appellant that failure to do so would result in the dismissal of this appeal without

further notice. To date, appellant has not provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

211082F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KYLE RUSSELL, Appellant                      On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-01082-CV          V.               Trial Court Cause No. CC-21-04440-
                                             E.
AMLI CAMPION TRIAL, Appellee                 Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 9, 2022




                                       –3–